Citation Nr: 0805613	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-21 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1953 to April 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for both chronic bilateral hearing loss disability 
and chronic tinnitus.  


FINDINGS OF FACT

1.  In July 1995, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic bilateral hearing loss disability and 
denied the claim.  In August 1995, the veteran submitted a 
notice of disagreement with the adverse decision.  

2.  In September 1995, the RO issued a statement of the case 
to the veteran and his accredited representative.  The 
veteran did not subsequently submit a timely substantive 
appeal from the adverse decision.  

3.  The documentation received since the July 1995 RO 
decision is relevant and probative of the issue at hand.  

4.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have originated as the result of the 
veteran's inservice noise exposure.  

5.  In July 1995, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic tinnitus and denied the claim.  In 
August 1995, the veteran submitted a notice of disagreement 
with the adverse decision.  

6.  In September 1995, the RO issued a statement of the case 
to the veteran and his accredited representative.  The 
veteran did not subsequently submit a timely substantive 
appeal from the adverse decision.  

7.  The documentation received since the July 1995 RO 
decision is relevant and probative of the issue at hand.  

8.  Chronic tinnitus has been shown to have originated as the 
result of the veteran's inservice noise exposure.  


CONCLUSIONS OF LAW

1.  The July 1995 RO decision denying service connection for 
chronic bilateral hearing loss disability is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic bilateral 
hearing loss disability has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  

2.  Chronic bilateral sensorineural hearing loss disability 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a), 3.385 (2007).  

3.  The July 1995 RO decision denying service connection for 
chronic tinnitus is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic tinnitus has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  

4.  Chronic tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's application to reopen 
his claims of entitlement to service connection, the Board 
observes that the RO issued VCAA notices to the veteran in 
September 2004 and August 2005 which informed him of the 
evidence generally needed to support an application to reopen 
a claim of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his applications.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The September 2004 VCAA notice was received 
prior to the November 2006 RO determination from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA audiological 
evaluations.  The examination reports are of record.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not informed of the 
type of evidence necessary to establish an initial evaluation 
and/or an effective date for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Chronic Bilateral Hearing Loss

A.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  

1.  Prior RO Decision

In July 1995, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic bilateral hearing loss disability and 
denied the claim.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1995.  In 
August 1995, the veteran submitted a NOD.  In April 2003, the 
RO issued a statement of the case (SOC) to the veteran and 
his accredited representative.  The veteran did not 
subsequently submit a timely substantive appeal with the 
adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to chronic bilateral hearing loss 
disability.  His service personnel records indicate that he 
served in an Army field artillery unit.  The report of a 
September 1961 VA examination for compensation purposes 
states that the veteran's hearing was found to be "good."  
No contemporaneous audiometric findings were reported.  In 
his December 1994 claim for service connection, the veteran 
advanced that he suffered from impaired hearing which made it 
difficult to understand conversations.  He reported that he 
had served as an artilleryman in the Army.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1995 RO decision 
denying service connection for chronic bilateral hearing loss 
disability consists of VA clinical and examination 
documentation, a photograph of an artillery piece, and 
written statements from the veteran.  A June 2005 VA 
audiological evaluation conveys that the veteran was 
diagnosed with bilateral sensorineural hearing loss 
disability "consistent with a [history] of noise exposure 
(military and occupational)."  The Board finds that the June 
2005 VA audiological evaluation constitutes new and material 
evidence in that it is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for chronic 
bilateral hearing loss disability is reopened.  

3.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

At an October 2004 VA examination for compensation purposes, 
the veteran complained of chronic hearing loss.  He reported 
that he had been assigned to an artillery unit in the Army; 
was "routinely exposed to heavy weapons fire;" and worked 
as an aircraft mechanic using required hearing protection 
following service separation.  On audiological evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
65
LEFT
25
35
40
50
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear. The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner commented that:

A review of the c-file revealed an ENT 
evaluation on 9-6-61 (8 years after 
release from military) which states that 
hearing is normal.  Therefore, it is less 
likely as not (less than 50/50 
probability) that hearing loss was caused 
by or a result of military service.

The June 2005 VA audiological evaluation indicates that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
65
65
LEFT
20
30
40
50
50

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 86 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability "consistent with a [history] of noise 
exposure (military and occupational)."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has been repeatedly diagnosed with bilateral 
sensorineural hearing loss disability by VA examiners.  While 
one VA audiologist determined that the veteran's bilateral 
sensorineural hearing loss disability was not related to 
active service due solely to absence of audiological findings 
proximate to active service, the other VA audiologist 
concluded that the veteran's bilateral hearing loss 
disability was consistent with a history of military and 
occupational noise exposure.  Given these facts, the Board 
concludes that the evidence is in relative equipoise as to 
the issue of the veteran's entitlement to service connection 
for chronic bilateral sensorineural hearing loss disability.  
In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is now warranted for 
chronic bilateral sensorineural hearing loss disability.  


III.  Chronic Tinnitus

A.  Application to Reopen

1.  Prior RO Decision

In July 1995, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic tinnitus and denied the claim.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in July 1995.  In August 1995, the 
veteran submitted a NOD.  In April 2003, the RO issued a SOC 
to the veteran and his accredited representative.  The 
veteran did not subsequently submit a timely substantive 
appeal with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to chronic tinnitus.  In his December 
1994 claim for service connection, the veteran advanced that 
he suffered from chronic ringing of the ears which made it 
difficult to listen to the television and the radio.  He 
reported that he had served as an artilleryman in the Army.  

2.  New and Material Evidence

The evidence submitted since the July 1995 RO decision 
denying service connection for chronic tinnitus consists of 
VA clinical and examination documentation, a photograph of an 
artillery piece, and written statements from the veteran.  
The June 2005 VA audiological evaluation conveys that the 
veteran was diagnosed with bilateral tinnitus as the result 
of his military noise exposure including "weapons fire - 
atomic cannons."  The Board finds that the June 2005 VA 
audiological evaluation constitutes new and material evidence 
in that it is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for chronic 
tinnitus is reopened.  

3.  Service Connection

At the October 2004 VA examination for compensation purposes, 
the veteran was diagnosed with chronic tinnitus.  The VA 
examiner commented that:

The onset of tinnitus does not 
demonstrate a direct time link to 
military noise and is therefore not 
supported by the information provided.  
It is less likely as not (less than 50/50 
probability) that tinnitus was caused by 
or a result of military service.

The June 2005 VA audiological evaluation conveys that the 
veteran was diagnosed with bilateral tinnitus as the result 
of his military noise exposure including "weapons fire - 
atomic cannons."  

The veteran has been repeatedly diagnosed with chronic 
tinnitus by VA examiners.  While one VA audiologist 
determined that the veteran's tinnitus was not related to 
active service, the other VA audiologist concluded that the 
veteran's tinnitus was consistent with his duty as an 
artilleryman.  Given these facts, the Board concludes that 
the evidence is in relative equipoise as to the issue of the 
veteran's entitlement to service connection for chronic 
tinnitus.  In resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is now 
warranted for chronic tinnitus.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic bilateral hearing loss 
disability is granted.  

Service connection for chronic sensorineural hearing loss 
disability is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for chronic tinnitus is granted.  

Service connection for chronic tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


